Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mike Konczal on 5/18/22.

The application has been amended as follows:

1-12.	(Canceled)
13.	(Currently Amended) A mobile terminal, comprising: 
an earpiece assembly comprising:
an earpiece comprising a first stepped surface; and
a sound conduction tube coupled with the earpiece, wherein the sound conduction tube and the earpiece form a first stepped structure, and wherein the first stepped surface connects to the sound conduction tube;
a camera coupled to the earpiece assembly and comprising:
a body comprising a second stepped surface; and
a lens coupled to the body, wherein the body and the lens form a second stepped structure, and wherein the second stepped surface connects to the lens; and
a display screen coupled to the camera and comprising:
a display surface; and
a notch, wherein a sensor assembly, the sound conduction tube and the lens are located in the notch, 
wherein the display screen covers a part of the first and second stepped surfaces in a first direction, [[and]]
wherein the first direction is a direction perpendicular to the display surface of the display screen; and
wherein a middle frame and the sound conduction tube comprise an integrated structure; and a support structure, wherein the support structure comprises an accommodation slot to accommodate the earpiece, wherein the earpiece is fastened in the accommodation slot, wherein the sound conduction tube and the support structure comprise an integrated structure, and wherein the sound conduction tube further comprises a through hole in communication with the accommodation slot.

14.	(Currently Amended) The mobile terminal of claim 13, wherein the sound conduction tube comprises:
a first opening connected to the earpiece[[, ]]; and
a second opening located on a side of the display surface; and
wherein the sound conduction tube narrows in a direction from the first opening to the second opening.

15.	(Previously Presented) The mobile terminal of claim 14, wherein the sound conduction tube comprises a third stepped structure, and wherein the display screen covers a part of the sound conduction tube in the first direction.

16.	(Previously Presented) The mobile terminal of claim 14, wherein a depth direction of the notch is a second direction on the display surface of the display screen, and wherein the lens and the sound conduction tube are arranged in a third direction that is perpendicular to the second direction.

17.	(Currently Amended) The mobile terminal of claim 16, wherein the is disposed between the sound conduction tube and the lens.
18.	(Canceled) 

19.	(Currently Amended) The mobile terminal of claim 14, 

20.	(Previously Presented) The mobile terminal of claim 19, wherein locations of the second opening and the first opening are staggered in the first direction.

21.	(Previously Presented) The mobile terminal of claim 13, wherein the display screen further comprises a side edge, wherein the notch is connected to the side edge, and wherein the side edge is chamfered.

22.-24.  (Canceled) 

25.	(Currently Amended) A display screen assembly, comprising: 
a display surface having a notch; 
an earpiece assembly disposed in the notch and comprising: 
an earpiece comprising a first stepped surface; and 
a sound conduction tube coupled with the earpiece, wherein the sound conduction tube and the earpiece form a first stepped structure, and wherein the first stepped surface connects to the sound conduction tube;
a camera coupled to the earpiece assembly comprising: 
a body comprising a second stepped surface; and 
a lens coupled to the body, wherein the body and the lens form a second stepped structure, [[and ]]wherein the second stepped surface connects to the lens, and wherein the lens is disposed in the notch; [[and]]


a sensor assembly disposed 
wherein the display surface first and second stepped surfaces in a first direction, [[and ]]
wherein the first direction is a direction perpendicular to the display surface; and 
wherein a middle frame and the sound conduction tube comprise an integrated structure, and a support structure, wherein the support structure comprises an accommodation slot to accommodate the earpiece, wherein the earpiece is fastened in the accommodation slot, wherein the sound conduction tube and the support structure comprise an integrated structure, and wherein the sound conduction tube further comprises a through hole in communication with the accommodation slot.

26.	(Currently Amended) The display screen assembly 
a first opening connected to the earpiece; and 
a second opening located on a side of the display surface
wherein the sound conduction tube narrows in a direction from the first opening to the second opening.
27.	(Currently Amended) The display screen assembly of claim 26, wherein the sound conduction tube comprises a third stepped structure, and wherein the display surface 

28.	(Currently Amended) The display screen assembly of claim 26, wherein a depth direction of the notch is a second direction on the display surface

29.	(Currently Amended) The display screen assembly of claim 28, wherein the is disposed between the sound conduction tube and the lens.

30.	(Canceled) 

31.	(Currently Amended) The display screen assembly of claim 26, a triangle, and wherein the lens is located below the sound conduction tube in a depth direction of the notch.

32.	(Currently Amended) The display screen assembly of claim 31, wherein locations of the second opening and the first opening are staggered in the first direction.

33.	(New) The display screen assembly of claim 26, wherein locations of the second opening and the first opening are staggered in the first direction.

34.	(New) The display screen assembly of claim 25, wherein the display screen further comprises a side edge, wherein the notch is adjacent to the side edge, and wherein the side edge is chamfered.


Allowable Subject Matter
Claims 13-17, 19-21, 25-29, 31-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: wherein the first direction is a direction perpendicular to the display surface of the display screen; and wherein a middle frame and the sound conduction tube comprise an integrated structure; and a support structure, wherein the support structure comprises an accommodation slot to accommodate the earpiece, wherein the earpiece is fastened in the accommodation slot, wherein the sound conduction tube and the support structure comprise an integrated structure, and wherein the sound conduction tube further comprises a through hole in communication with the accommodation slot, as set forth in the combination of the independent claims.
With respect to claim 25, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: wherein the first direction is a direction perpendicular to the display surface of the display screen; and wherein a middle frame and the sound conduction tube comprise an integrated structure; and a support structure, wherein the support structure comprises an accommodation slot to accommodate the earpiece, wherein the earpiece is fastened in the accommodation slot, wherein the sound conduction tube and the support structure comprise an integrated structure, and wherein the sound conduction tube further comprises a through hole in communication with the accommodation slot, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Jeon (US 20190098121 A1) in view of Song (US 20160357433 A1), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841